--------------------------------------------------------------------------------


    Exhibit 10.31  




THE GYMBOREE CORPORATION

1993 STOCK OPTION PLAN
(AS AMENDED AND RESTATED THROUGH DECEMBER 31, 2000)

     1.   Purposes of the Plan. The purposes of this Stock Option Plan are:


• to attract and retain the best available personnel for positions of
substantial responsibility,


• to provide additional incentive to Employees, Consultants and Outside
Directors, and


• to promote the success of the Company’s business.


     Options granted under the Plan may be Incentive Stock Options or
Nonstatutory Stock Options, as determined by the Administrator at the time of
grant. Stock Purchase Rights may also be granted under the Plan. The Plan also
provides for automatic grants of Nonstatutory Stock Options to Outside
Directors.

     2.   Definitions. As used herein, the following definitions shall apply:


       (a)  “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.


       (b)  “Applicable Laws” means the legal requirements relating to the
administration of stock option plans under state corporate and securities laws
and the Code.


       (c)  “Board” means the Board of Directors of the Company.


       (d)  “Code” means the Internal Revenue Code of 1986, as amended.


       (e)  “Committee” means a Committee appointed by the Board in accordance
with Section 4 of the Plan.


       (f)  “Common Stock” means the Common Stock of the Company.


       (g)  “Company” means The Gymboree Corporation, a Delaware corporation.


       (h)  “Consultant” means any person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render services and who is compensated for
such services, provided that the term “Consultant” shall not include Directors
who are paid only a director’s fee by the Company or who are not compensated by
the Company for their services as Directors.


       (i)  “Continuous Status as an Employee, Consultant or Outside Director”
means that the employment, consulting or Outside Director relationship is not
interrupted or terminated by the Company, any Parent or Subsidiary. Continuous
Status as an Employee, Consultant or Outside Director shall not be considered
interrupted in the case of: (i) any leave of absence approved by the
Administrator, including sick leave, military leave, or any other personal
leave; provided, however, that for purposes of Incentive Stock Options, any such
leave may not exceed ninety (90) days, unless reemployment upon the expiration
of such leave is guaranteed by contract (including certain Company policies) or
statute; or (ii) transfers between locations of the Company or between the
Company, its Parent, its Subsidiaries or its successor.


       (j)  “Director” means a member of the Board.


       (k)  “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.


1


--------------------------------------------------------------------------------


       (l)  “Employee” means any person, including Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. Neither
service as a Director nor payment of a director’s fee by the Company shall be
sufficient to constitute “employment” by the Company.


       (m)  “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


       (n) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:


       (i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the National Market System
of the National Association of Securities Dealers, Inc. Automated Quotation
(“NASDAQ”) System, the Fair Market Value of a Share of Common Stock shall be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such system or exchange (or the exchange with the
greatest volume of trading in Common Stock) on the last market trading day prior
to the day of determination, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;


       (ii) If the Common Stock is quoted on the NASDAQ System (but not on the
National Market System thereof) or is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share of Common Stock shall be the mean between the high bid and low asked
prices for the Common Stock on the last market trading day prior to the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;


       (iii)  In the absence of an established market for the Common Stock, the
Fair Market Value shall be determined in good faith by the Administrator.


       (o)  “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.


       (p)  “Nonstatutory Stock Option” means an Option not intended to qualify
as an Incentive Stock Option.


       (q)  “Notice of Grant” means a written notice evidencing certain terms
and conditions of an individual Option or Stock Purchase Right grant. The Notice
of Grant is part of the Option Agreement.


       (r)  “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.


       (s)  “Option” means a stock option granted pursuant to the Plan.


       (t)  “Option Agreement” means a written agreement between the Company and
an Optionee evidencing the terms and conditions of an individual Option grant.
The Option Agreement is subject to the terms and conditions of the Plan.


       (u)  “Optioned Stock” means the Common Stock subject to an Option or
Stock Purchase Right.


       (v)  “Optionee” means an Employee, Consultant or Outside Director who
holds an outstanding Option or Stock Purchase Right.


       (w)  “Outside Director” shall mean a member of the Board who is not an
Employee or a Consultant.


2


--------------------------------------------------------------------------------


       (x)  “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.


       (y)  “Plan” means The Gymboree Corporation 1993 Stock Option Plan.


       (aa)  “Stock Purchase Right Agreement” means a written agreement between
the Company and the Optionee evidencing the terms and restrictions applying to
stock purchased under a Stock Purchase Right. The Stock Purchase Right Agreement
is subject to the terms and conditions of the Plan and the Notice of Grant.


       (bb)  “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor
to Rule 16b-3, as in effect when discretion is being exercised with respect to
the Plan.


       (cc)  “Share” means a share of the Common Stock, as adjusted in
accordance with Section 13 of the Plan.


       (dd)  “Stock Purchase Right” means the right to purchase Common Stock
pursuant to Section 11 of the Plan, as evidenced by a Notice of Grant.


       (ee)  “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.


     3.   Stock Subject to the Plan. Subject to the provisions of Section 13 of
the Plan, the maximum aggregate number of Shares which may be optioned and sold
under the Plan is 6,025,000 Shares of Common Stock. The Shares may be
authorized, but unissued, or reacquired Common Stock. However, should the
Company reacquire Shares which were issued pursuant to the exercise of an Option
or Stock Purchase Right, such Shares shall not become available for future grant
under the Plan.

     If an Option or Stock Purchase Right expires or becomes unexercisable
without having been exercised in full, the unpurchased Shares which were subject
thereto shall become available for future grant under the Plan (unless the Plan
has terminated).

     4.   Administration of the Plan.


       (a)  Procedure.


       (i)  Multiple Administrative Bodies. The Plan may be administered by
different Committees with respect to different groups of persons providing
services to the Company.


       (ii)  Section 162(m).To the extent that the Administrator determines it
to be desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.


       (iii)  Rule 16b-3.To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3, the transactions contemplated hereunder
shall be structured to satisfy the requirements for exemption under Rule 16b-3.


       (iv)  Other Administration.Other than as provided above, the Plan shall
be administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.


       (b)  Powers of the Administrator. Subject to the provisions of the Plan,
and in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator shall have the authority, in its
discretion:


3


--------------------------------------------------------------------------------


       (i)  to determine the Fair Market Value of the Common Stock, in
accordance with Section 2(n) of the Plan;


       (ii)  to select the Consultants and Employees to whom Options and Stock
Purchase Rights may be granted hereunder;


       (iii) to determine whether and to what extent Options and Stock Purchase
Rights or any combination thereof, are granted hereunder;


       (iv)  to determine the number of shares of Common Stock to be covered by
each Option and Stock Purchase Right granted hereunder;


       (v)  to approve forms of agreement for use under the Plan;


       (vi)  to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any award granted hereunder. Such terms and conditions may
include, but are not limited to, the exercise price, the time or times when
Options or Stock Purchase Rights may be exercised (which may be based on
performance criteria), any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Option or Stock
Purchase Right or the shares of Common Stock relating thereto, based in each
case on such factors as the Administrator, in its sole discretion, shall
determine;


       (vii)  to determine whether, to what extent and under what circumstances
Common Stock and other amounts payable with respect to an award under this Plan
shall be deferred either automatically or at the election of the participant
(including providing for and determining the amount (if any) of any deemed
earnings on any deferred amount during any deferral period);


       (viii)  to construe and interpret the terms of the Plan;


       (ix)  to prescribe, amend and rescind rules and regulations relating to
the Plan;


       (x) to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Option or Stock Purchase Right
previously granted by the Administrator;


       (xi) to determine the terms and restrictions applicable to Options and
Stock Purchase Rights; and


       (xii)  to allow Optionees to satisfy withholding tax obligations by
electing to have the Company withhold from the Shares to be issued upon exercise
of an Option or Stock Purchase Right that number of Shares having a Fair Market
Value equal to the amount required to be withheld. The Fair Market Value of the
Shares to be withheld shall be determined on the date that the amount of tax to
be withheld is to be determined. All elections by an Optionee to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may deem necessary or advisable;


       (xiii)  to make all other determinations deemed necessary or advisable
for administering the Plan.


       (c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all Optionees
and any other holders of Options or Stock Purchase Rights.


4


--------------------------------------------------------------------------------


     5.   Eligibility.

     (a)  Stock Purchase Rights and Options may be granted to Employees,
Consultants and Outside Directors provided that (i) Incentive Stock Options may
only be granted to Employees and (ii) only Options may be granted to Outside
Directors, and such grants may only be made in accordance with the provisions of
Section 5(b) hereof. Each Option shall be designated in the written option
agreement as either an Incentive Stock Option or a Nonstatutory Stock Option.
Subject to Section 5(b) with respect to Outside Directors, an Employee or
Consultant who has been granted an Option or Stock Purchase Right may, if such
Employee or Consultant is otherwise eligible, be granted additional Option(s) or
Stock Purchase Right(s).

     (b)  All grants of Options to Outside Directors under this Plan shall be
automatic and non-discretionary (except as set forth in this Section 5(b)) and
shall be made strictly in accordance with the following provisions:


       (i)  On the date first elected to the Board of Directors and on such date
each year thereafter during the term of this Plan, each Outside Director shall
automatically receive an Option to purchase 2,500 Shares. Also, on each
anniversary of such person’s election to the Board of Directors, each Outside
Director who is then the chairperson of a committee shall receive an Option to
purchase 500 Shares. In addition, each Outside Director who is an Outside
Director on the date on which this Plan becomes effective shall automatically
receive an Option to purchase 15,000 Shares.


       (ii)  The terms of an Option granted pursuant to this Section 5(b) shall
be as follows:


       (A)  the term of the Option shall be ten (10) years;


       (B)  except as provided in Section 10 of this Plan, the Option shall be
exercisable only while the Outside Director remains a Director;


       (C)  the exercise price per share of Common Stock shall be 100% of the
Fair Market Value on the date of grant of the Option;


       (D)  the Option shall become exercisable in installments cumulatively
with respect to twenty-five percent (25%) of the Optioned Stock one year after
the date of grant and as to an additional twenty-five percent (25%) of the
Optioned Stock each year thereafter, so that one hundred percent (100%) of the
Optioned Stock shall be exercisable four years after the date of grant;
provided, however, that in no event shall any Option be exercisable prior to
obtaining stockholder approval of the Plan.


       (iii)  The Board of Directors may make discretionary grants of Options to
Outside Directors for a number of Shares not to exceed in the aggregate 15,000.


     6.   Limitations.

       (a)  Each Option shall be designated in the Notice of Grant as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designations, to the extent that the aggregate Fair Market Value: (i) of
Shares subject to an Optionee’s incentive stock options granted by the Company,
any Parent or Subsidiary, which (ii) become exercisable for the first time
during any calendar year (under all plans of the Company or any Parent or
Subsidiary) exceeds $100,000, such excess Options shall be treated as
Nonstatutory Stock Options. For purposes of this Section 6(a), Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of the Shares shall be determined as of the time of grant.


       (b)  Neither the Plan nor any Option or Stock Purchase Right shall confer
upon an Optionee any right with respect to continuing the Optionee’s employment
relationship, consulting relationship or directorship with the Company, nor
shall they interfere in any way with the Optionee’s right or the Company’s right
to terminate such relationship at any time, with or without cause.


       (c)  The following limitations shall apply to grants of Options:


5


--------------------------------------------------------------------------------


       (i)  No Employee shall be granted, in any fiscal year of the Company,
Options to purchase more than 400,000 Shares.


       (ii)  In connection with his or her initial service, an Employee may be
granted Options to purchase up to an additional 400,000 Shares which shall not
count against the limit set forth in subsection (i) above.


       (iii)  The foregoing limitations shall be adjusted proportionately in
connection with any change in the Company’s capitalization as described in
Section 13.


     7.   Term of Plan. Subject to Section 19 of the Plan and any resolution of
the Board of Directors concerning effectiveness, the Plan shall become effective
upon the earlier to occur of its adoption by the Board or its approval by the
stockholders of the Company as described in Section 19 of the Plan. It shall
continue in effect for a term of ten (10) years unless terminated earlier under
Section 15 of the Plan.

     8.   Term of Option. The term of each Option shall be stated in the Notice
of Grant; provided, however, that in the case of an Incentive Stock Option, the
term shall be ten (10) years from the date of grant or such shorter term as may
be provided in the Notice of Grant. However, in the case of an Incentive Stock
Option granted to an Optionee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the term of
the Incentive Stock Option shall be five (5) years from the date of grant or
such shorter term as may be provided in the Notice of Grant.

     9.   Option Exercise Price and Consideration.


       (a)  Exercise Price. The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:


       (i)  In the case of an Incentive Stock Option


       (A)  granted to an Employee who, at the time the Incentive Stock Option
is granted, owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
per Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.


       (B)  granted to any Employee, the per Share exercise price shall be no
less than 100% of the Fair Market Value per Share on the date of grant.


       (ii)  In the case of a Nonstatutory Stock Option, the per Share exercise
price shall be no less than 100% of the Fair Market Value per Share on the date
of grant; provided, however, that the per exercise price shall be no less than
85% of the Fair Market Value per Share on the date of grant if the Option is
expressly granted at a discount in lieu of a reasonable amount of salary or cash
bonus.


       (b)  Waiting Period and Exercise Dates. At the time an Option is granted,
the Administrator shall fix the period within which the Option may be exercised
and shall determine any conditions which must be satisfied before the Option may
be exercised. In so doing, the Administrator may specify that an Option may not
be exercised until the completion of a service period.


       (c)  Form of Consideration. The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment. In the case of an Incentive Stock Option, the Administrator shall
determine the acceptable form of consideration at the time of grant. Such
consideration may consist of:


6


--------------------------------------------------------------------------------


       (i)  cash;


       (ii)  check;


       (iii)  promissory note;


       (iv)  other Shares which (A) in the case of Shares acquired upon exercise
of an option, have been owned by the Optionee for more than six months on the
date of surrender, and (B) have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which said Option
shall be exercised;


       (v)  delivery of a properly executed exercise notice together with such
other documentation as the Administrator and the broker, if applicable, shall
require to effect an exercise of the Option and delivery to the Company of the
sale or loan proceeds required to pay the exercise price;


       (vi)  any combination of the foregoing methods of payment; or


       (vii) such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws.


     10. Exercise of Option.


       (a) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement.


       An Option may not be exercised for a fraction of a Share.


       An Option shall be deemed exercised when the Company receives: (i)
written notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the stock
certificate evidencing such Shares is issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the Optioned Stock, notwithstanding the
exercise of the Option. The Company shall issue (or cause to be issued) such
stock certificate promptly after the Option is exercised. No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the stock certificate is issued, except as provided in Section 13 of the
Plan. Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.


       (b) Termination of Employment Relationship, Consulting Relationship or
Directorship. In the event that an Optionee’s Continuous Status as an Employee,
Consultant or Outside Director terminates (other than upon the Optionee’s death
or Disability), the Optionee may exercise his or her Option, but only within
such period of time as is determined by the Administrator, and only to the
extent that the Optionee was entitled to exercise it at the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Notice of Grant). In the case of an Incentive Stock Option, the
Administrator shall determine such period of time (in no event to exceed ninety
(90) days from the date of termination) when the Option is granted. If, at the
date of termination, the Optionee is not entitled to exercise his or her entire
Option, the Shares covered by the unexercisable portion of the Option shall
revert to the Plan. If, after termination, the Optionee does not exercise his or
her Option within the time specified by the Administrator, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.


7


--------------------------------------------------------------------------------


       (c) Disability of Optionee. In the event that an Optionee’s Continuous
Status as an Employee, Consultant or Outside Director terminates as a result of
the Optionee’s Disability, the Optionee may exercise his or her Option at any
time within twelve (12) months from the date of such termination, but only to
the extent that the Optionee was entitled to exercise it at the date of such
termination (but in no event later than the expiration of the term of such
Option as set forth in the Notice of Grant). If, at the date of termination, the
Optionee is not entitled to exercise his or her entire Option, the Shares
covered by the unexercisable portion of the Option shall revert to the Plan. If,
after termination, the Optionee does not exercise his or her Option within the
time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.


       (d) Death of Optionee. In the event of the death of an Optionee, the
Option may be exercised at any time within twelve (12) months following the date
of death (but in no event later than the expiration of the term of such Option
as set forth in the Notice of Grant), by the Optionee’s estate or by a person
who acquired the right to exercise the Option by bequest or inheritance, but
only to the extent that the Optionee was entitled to exercise the Option at the
date of death. If, at the time of death, the Optionee was not entitled to
exercise his or her entire Option, the Shares covered by the unexercisable
portion of the Option shall revert to the Plan. If, after death, the Optionee’s
estate or a person who acquired the right to exercise the Option by bequest or
inheritance does not exercise the Option within the time specified herein, the
Option shall terminate, and the Shares covered by such Option shall immediately
revert to the Plan.


     11.   Stock Purchase Rights.


       (a)  Rights to Purchase. An annual maximum of 200,000 Shares may be
issued to Employees or Consultants pursuant to Stock Purchase Rights. Stock
Purchase Rights may be granted either alone, in addition to, or in tandem with
other awards granted under the Plan and/or cash awards made outside of the Plan.
After the Administrator determines that it will offer Stock Purchase Rights
under the Plan, it shall advise the offeree in writing, by means of a Notice of
Grant, of the terms, conditions and restrictions related to the offer, including
the number of Shares that the offeree shall be entitled to purchase, the price
to be paid (which price shall be no less than 100% of the Fair Market Value per
Share on the date of grant; provided, however, that the price shall be no less
than 85% of the Fair Market Value per Share on the date of grant if the Stock
Purchase Right is expressly granted at a discount in lieu of a reasonable amount
of salary or cash bonus), and the time within which the offeree must accept such
offer, which shall in no event exceed six (6) months from the date upon which
the Administrator made the determination to grant the Stock Purchase Right. The
offer shall be accepted by execution of a Stock Purchase Right Agreement in the
form determined by the Administrator.


       (b)  Repurchase Option. Unless the Administrator determines otherwise,
the Stock Purchase Right Agreement shall grant the Company a repurchase option
exercisable upon the voluntary or involuntary termination of the purchaser’s
service with the Company for any reason (including death or Disability). The
purchase price for Shares repurchased pursuant to the Stock Purchase Right
Agreement shall be the original price paid by the purchaser and may be paid by
cancellation of any indebtedness of the purchaser to the Company. The repurchase
option shall lapse at a rate determined by the Administrator; provided, however,
that in no event may the repurchase option lapse more quickly than ratably over
the three (3) year period following the date of grant.


       (c)  Other Provisions. The Stock Purchase Right Agreement shall contain
such other terms, provisions and conditions not inconsistent with the Plan as
may be determined by the Administrator in its sole discretion. In addition, the
provisions of Stock Purchase Right Agreements need not be the same with respect
to each purchaser.


8


--------------------------------------------------------------------------------


       (d)  Rights as a Stockholder. Once the Stock Purchase Right is exercised,
the purchaser shall have the rights equivalent to those of a stockholder, and
shall be a stockholder when his or her purchase is entered upon the records of
the duly authorized transfer agent of the Company. No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
Stock Purchase Right is exercised, except as provided in Section 13 of the Plan.


     12.   Non-Transferability of Options and Stock Purchase Rights. Unless
determined otherwise by the Administrator, an Option or Stock Purchase Right may
not be sold, pledged, assigned, hypothecated, transferred, or disposed of in any
manner other than by will or by the laws of descent or distribution and may be
exercised, during the lifetime of the Optionee, only by the Optionee. If the
Administrator makes an Option or Stock Purchase Right transferable, such Option
or Stock Purchase Right shall contain such additional terms and conditions as
the Administrator deems appropriate.

     13.   Adjustments Upon Changes in Capitalization, Dissolution, Merger,
Asset Sale or Change of Control.


       (a)  Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Option and Stock Purchase Right, and the number of shares of
Common Stock which have been authorized for issuance under the Plan but as to
which no Options or Stock Purchase Rights have yet been granted or which have
been returned to the Plan upon cancellation or expiration of an Option or Stock
Purchase Right, as well as the price per share of Common Stock covered by each
such outstanding Option or Stock Purchase Right, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Option or Stock
Purchase Right.


       (b)  Dissolution or Liquidation. In the event of the proposed dissolution
or liquidation of the Company, to the extent that an Option or Stock Purchase
Right has not been previously exercised, it will terminate immediately prior to
the consummation of such proposed action. The Board may, in the exercise of its
sole discretion in such instances, declare that any Option or Stock Purchase
Right shall terminate as of a date fixed by the Board and give each Optionee the
right to exercise his or her Option or Stock Purchase Right as to all or any
part of the Optioned Stock, including Shares as to which the Option or Stock
Purchase Right would not otherwise be exercisable.


       (c)  Merger or Asset Sale. Subject to the provisions of paragraph (d)
hereof, in the event of a merger of the Company with or into another
corporation, or the sale of substantially all of the assets of the Company, each
outstanding Option and Stock Purchase Right shall be assumed or an equivalent
option or right shall be substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. In the event that the successor
corporation does not agree to assume the Option or Stock Purchase Right or to
substitute an equivalent option or right, the Administrator shall, in lieu of
such assumption or substitution, provide for the Optionee to have the right to
exercise the Option or Stock Purchase Right as to all of the Optioned Stock,
including Shares as to which it would not otherwise be exercisable. If the
Administrator makes an Option or Stock Purchase Right fully exercisable in lieu
of assumption or substitution in the event of a merger or sale of assets, the
Administrator shall notify the Optionee that the Option or Stock Purchase Right
shall be fully exercisable for a period of fifteen (15) days from the date of
such notice, and the Option or Stock Purchase Right will terminate upon the
expiration of such period. For the purposes of this paragraph, the Option or
Stock Purchase Right shall be considered assumed if, following the merger or
sale of assets, the option or right confers the right to purchase, for each
Share of Optioned Stock subject to the Option or Stock Purchase Right
immediately prior to the merger or sale of assets, the consideration (whether
stock, cash, or other securities or property) received in the merger or sale of
assets by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or sale of
assets was not solely common stock of the successor corporation or its Parent,
the Administrator may, with the consent of the successor corporation and the
participant, provide for the consideration to be received upon the exercise of
the Option or Stock Purchase Right, for each Share of Optioned Stock subject to
the Option or Stock Purchase Right, to be solely common stock of the successor
corporation or its Parent equal in Fair Market Value to the per share
consideration received by holders of Common Stock in the merger or sale of
assets.


9


--------------------------------------------------------------------------------


       (d)  Change of Control. In the event of a “Change of Control” of the
Company, as defined in paragraph (e) below, the following acceleration and
valuation provisions shall apply:


       (i)  Any Options and Stock Purchase Rights outstanding as of the date on
which such Change of Control is determined to have occurred that are not yet
exercisable and vested on such date shall become fully exercisable and vested;


       (ii)  To the extent that they are exercisable and vested, all outstanding
Options and Stock Purchase Rights, unless otherwise determined by the Board at
or after grant, shall be terminated in exchange for a cash payment at the Change
of Control Price, reduced by the exercise price applicable to such Options or
Stock Purchase Rights. These cash proceeds shall be paid to the Optionee or, in
the event of death of an Optionee prior to payment, to the estate of the
Optionee or to a person who acquired the right to exercise the Option or Stock
Purchase Right by bequest or inheritance.


       (e)  Definition of “Change of Control.” For purposes of this Section 13,
a “Change of Control” means the happening of any of the following:


       (i) When any “person,” as such term is used in Sections 13(d) and 14(d)
of the Exchange Act (other than the Company, a Subsidiary or a Company employee
benefit plan, including any trustee of such plan acting as trustee) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities entitled to vote generally in the election of directors;
or


       (ii)  The stockholders of the Company approve a merger or consolidation
of the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least fifty percent (50%) of the total voting power represented by
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Company approve an agreement for the sale or disposition by the Company of all
or substantially all the Company’s assets; or


       (iii)  A change in the composition of the Board of Directors of the
Company, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either (A)
are directors of the Company as of the date the Plan is approved by the
stockholders, or (B) are elected, or nominated for election, to the Board of
Directors of the Company with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but shall
not include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company).


10


--------------------------------------------------------------------------------


       (f)  Change of Control Price. For purposes of this Section 13, “Change of
Control Price” shall be, as determined by the Board, (i) the highest Fair Market
Value of a Share within the 60-day period immediately preceding the date of
determination of the Change of Control Price by the Board (the “60-Day Period”),
or (ii) the highest price paid or offered per Share, as determined by the Board,
in any bona fide transaction or bona fide offer related to the Change of Control
of the Company, at any time within the 60-Day Period, or (iii) such lower price
as the Board, in its discretion, determines to be a reasonable estimate of the
fair market value of a Share.


     14.   Date of Grant. The date of grant of an Option or Stock Purchase Right
shall be, for all purposes, the date on which the Administrator makes the
determination granting such Option or Stock Purchase Right, or such other later
date as is determined by the Administrator. Notice of the determination shall be
provided to each Optionee within a reasonable time after the date of such grant.

     15.   Amendment and Termination of the Plan.


       (a)  Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.


       (b)  Stockholder Approval. The Company shall obtain stockholder approval
of any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws, including, without limitation, the requirements of any exchange
or quotation system on which the Common Stock is listed or quoted.


       (c)  Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Optionee,
unless mutually agreed otherwise between the Optionee and the Administrator,
which agreement must be in writing and signed by the Optionee and the Company.


     16.  Conditions Upon Issuance of Shares.

       (a) Legal Compliance. Shares shall not be issued pursuant to the exercise
of an Option or Stock Purchase Right unless the exercise of such Option or Stock
Purchase Right and the issuance and delivery of such Shares shall comply with
all relevant provisions of law, including, without limitation, the Securities
Act of 1933, as amended, the Exchange Act, the rules and regulations promulgated
thereunder, Applicable Laws, and the requirements of any stock exchange or
quotation system upon which the Shares may then be listed or quoted, and shall
be further subject to the approval of counsel for the Company with respect to
such compliance.


       (b)  Investment Representations. As a condition to the exercise of an
Option or Stock Purchase Right, the Company may require the person exercising
such Option or Stock Purchase Right to represent and warrant at the time of any
such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required.


     17.   Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

     18.   Reservation of Shares. The Company, during the term of this Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

     19.   Stockholder Approval. Continuance of the Plan shall be subject to
approval by the stockholders of the Company within twelve (12) months before or
after the date the Plan is adopted. Such stockholder approval shall be obtained
in the manner and to the degree required under applicable federal and state law.


11
